Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about September 24, 2001, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment dismissing the complaint in this action for legal malpractice was proper. The record discloses no triable issue as to whether defendant, in connection with his representation of plaintiff as a party to a real estate transaction, failed to exercise the degree of skill commonly exercised by an ordinary member of the legal community, much less as to whether any such departure by defendant caused the delay in closing to which plaintiff attributes his economic harm (see McKenna v Forsyth & Forsyth, 280 AD2d 79, 80, lv denied 96 NY2d 720). Concur — Saxe, J.P., Buckley, Rosenberger, Lerner and Gonzalez, JJ.